DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
Regarding paragraph 00112, line 10, the reference element 22 should be placed after the feature being referred i.e. aorta. Thus, the phrase “the aorta changes 22” appears to be amended to recite “the aorta 22 changes”.  
Applicant is requested to spell out the term “EKG” for the purpose of improving clarity that “EKG” refers to electrocardiogram and giving a meaning to term “EKG” when using this word in claims 27, 34 and 35.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24-29 and 31-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bis et al. (US 6,442,415 B1).
Regarding claim 24, Bis teaches an apparatus (figure 1) configured for modulating (column 4, lines 39-47) an injection of a medium into a patient's vasculature 20, 22, wherein the injection (column 4, lines 29-47) is synchronized with at least one 
an injector 24 configured for injection of the medium; 
a delivery catheter 10 configured to deliver the injection of the medium from the injector to a target injection site (location at elements 20, 22 where fluid is injected by element 10) within the patient's vasculature 20, 22; 
at least one sensor 28 configured to derive a signal indicative of the at least one parameter of the flow of blood within the patient's vasculature (column 4, lines 36-39); and 
a controller 30 configured to receive the signal (column 4, lines 36-39) from the at least one sensor 28 and control an amount of injection of the medium to the target injection site (column 4, lines 29-47) based at least in part on the signal received; 
wherein, during the injection by the injector, a flow of the medium at the target injection site is modulated so as to synchronize with the derived at least one parameter of the flow of blood (column 4, lines 29-47).

Regarding claim 25, Bis teaches wherein the target injection site is within left coronary arteries 22 of a heart of the patient.

Regarding claim 26, Bis teaches wherein the target injection site is within right coronary arteries 20 of a heart of the patient.

Regarding claim 27, Bis teaches wherein the at least one sensor is an EKG 28 and the controller 30 modulates (column 4, lines 36-39) the injector 24 to deliver the medium so as to synchronize with the patient’s pulsatile blood flow.	



Regarding claim 29, Bis teaches wherein the at least one parameter of the flow of blood is selected from the group consisting of pressure (column 4, lines 28-34, injecting during diastolic phase indicates that pressure parameter of the blood is utilized for injecting the fluid), flow rate, temperature, velocity, patient, respiration, pH, and pO-2.

Regarding claim 31, Bis teaches wherein the controller 30 is configured to directly actuate (column 4, lines 36-39, the injector is directly controlled by element 30) the injector 24 to increase or decrease the amount of injection of the medium.

Regarding claim 32, Bis teaches wherein the at least one sensor 28 is positioned into, onto, or in proximity (element 28 can be broadly construed to be in proximity to distal portion of the element 10) to a distal portion (portion of element 10 farthest away from element 24) of the delivery catheter 10.

Regarding claim 33, Bis teaches wherein the at least one parameter of the flow of blood is selected from the group consisting of pressure (column 4, lines 28-34, injecting during diastolic phase indicates that pressure parameter of the blood is utilized for injecting the fluid), flow rate, temperature, velocity, patient, respiration, pH, and pO-2.

Regarding claim 34, Bis teaches wherein the at least one sensor is EKG 28.

.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bis et al. (US 6,442,415 B1) in view of Polaschegg (US 4,966,579).
Regarding claim 30, Bis teaches the claimed invention substantially as claimed, as set forth above in claim 24. Bis is silent regarding comprising a valve positioned in fluid communication between the injector and the delivery catheter, wherein the valve is actuated by the controller.
However, Polaschegg teaches a design a system (figure with unlabeled figure number) for delivering infusion solution into the patient’s body comprising a valve 7, 8 positioned in fluid communication between the injector 3, 4 and the delivery catheter 23, wherein the valve is actuated by the controller 17 (column 2, lines 20-21, column 5, lines 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the apparatus of Bis to incorporate a valve positioned in fluid communication between the injector and the delivery catheter, wherein the valve is actuated by the controller as taught by Polaschegg for the purpose of alternative well-known approach to accurately control the fluid delivery into the patient with minimal human error (column 1, line 64-column 2, line 21). Furthermore, one of ordinary skill in the art would be motivated to incorporate Polaschegg’s teachings because Bis do not disclosure structural details of the injector and how the fluid flow is controlled whereas Polaschegg provides structural detail of the injector and controlling the fluid flow into the patient’s body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Curless et al. (US 4,046,137) refers to a modulation of blood delivery using blood pump with respect to QRS complex
Whitney et al. (US 4,392,847) refers to fluid delivery into the patient’s body with respect to the blood pressure
Gordon (US 4,531,936) refers to drug delivery into the patient’s body with respect to the patient’s systolic and diastolic pressure
Goethel (US 5,851,184) discloses the control of the fluid injector to deliver the medium into the patient’s body with respect to electrocardiograph.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783